Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 02/08/2021, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
	Applicant’s arguments, see page 5, filed 02/08/2021, with respect to 35 USC 112(b) rejection of claim 1 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 1 has been withdrawn. 
	Applicant’s arguments, see page 5, filed 02/08/2021, with respect to 35 USC 103 rejection of claim 1 have been fully considered and are persuasive.  A new 35 USC 103 rejection of claim 1 has been made in light of the amendments to the claims, filed 02/08/2021.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0192961 to Tidwell et al. (“Tidwell”).
	Regarding claim 1, Tidwell discloses “A diaper changing and feeding support device, the device comprising: a U-shaped pillow member with a first arm, a second arm and plurality of securing devices, wherein the first arm includes a plurality of pockets and corresponding zippers, and the second arm includes a plurality of pockets and corresponding zippers; and a changing pad member comprising of one of a plurality of detachable changing pads with a plurality of securing devices, wherein the plurality of detachable changing pads adjustable to accommodate a plurality of different lengths and widths; wherein one of the plurality of pockets in the first arm comprises a first deep pocket configured to store at least diapers, and wherein one of the plurality of pockets in the second arm comprises a second deep pocket configured to store at least diapers.”  (See Tidwell. More specifically, see at least: figures 76A-C, 77A and B and written description, paragraph [0224-0225] --“FIG. 76A, FIG. 76B, and FIG. 76C illustrate another embodiment of the invention. In this embodiment, a support pillow 11000 is provided. Support pillow 11000 may include a cushion body 11010, a cover 11020, and a mat 11030. Cushion body 11010 may have a medial region 11040 and two opposing arms 11050, 11060 that define a generally open well 11070. Cushion body 11010 may include a shell and a fill material within the shell. Cover 11020 may be removably disposed over the shell of cushion body 11010 such that cover 11020 possibly conforms generally the shape of cushion body 11010. Mat 11030 may be coupled with cover 11020.  In this embodiment, mat 11030 is shown coupled with cover 11020 beneath medial region 11040. In some embodiments, mat 11030 may be detachably coupled with cover 11020. Turning to FIG. 77A, such an embodiment is shown. FIG. 77A shows the bottom side of support pillow 11000. Under the medial region 11040, a seam 11080 couples a fastener 11090, in this example, half of a zipper mechanism, to cover 11020. Mat 11030 may have a matching fastener 11100, in this example, the other half of the zipper mechanism, to couple mat 11030 to cover 11020. Other possible type of fasteners include, but are not limited to, ties, buttons, buckles, hook and loop fastener material, snaps, reversible pockets and hooks.” See also, paragraph [0125] --The mat may be of differing shapes and sizes. Multiple sizes may be provided for different size and age babies and caregivers by which the support pillow may be used. “See also: written description, paragraph [0205] --“In some embodiments, the covers may be provided with various pockets. These may be provided essentially anywhere on the cover. …Optionally, one or more fasteners may be used to close the pockets. Further, the pockets may be expandable or stretchable to increase the holding capacity. Examples of items that may be held include toys, wipes, diapers, bottles, burp cloths, pacifiers, accessories and the like”; paragraph [0208] --“FIG. 59 illustrates a cover 1012tt having a set of internal pockets 10198 for holding items similar to that described in FIG. 46. Although shown with three spaced apart pockets, it will be appreciated that other numbers and spacing may be used“ and paragraph [0206] --“FIG. 57 illustrates a cover 1012rr having an opening 10190 providing access to a set of internal pockets 10192 that are on a generally flat surface of the pillow. These pockets may be at medial region 1014rr, as well as along arms 1016rr and 1018rr and may be formed using a piece of fabric that is coupled to the inside of cover 1012rr. Examples of items that may be held in pockets 10192 include aromatherapy packs, sound or vibration units, therapeutic magnets, padding and the like.”)
	One of ordinary skill in the art would know that pockets and closures are a common expedient in the art for the storage of personal items and would be motivated to include a plurality of pockets as a convenience to the user as a design choice.  Further, the size and location of each pocket would be a further design choice to increase the utilitarian function of the device for the user.  Placing a pocket of sufficient depth into the interior of the arm would not have an unexpected or unpredictable result and would be within the skill level of one of ordinary skill.
	Regarding claims 2 and 3, Tidwell discloses all the limitations of claim 1, as discussed above but does not explicitly disclose “wherein the U-shaped pillow member is covered with a soft water resistant fabric” or “wherein the soft water resistant fabric is PUL.” However, Tidwell teaches a pillow cover comprised of a flexible material. (See Tidwell, paragraphs [0148-0149] --“The covers of the invention are generally flexible and are used to cover the support pillow. …Examples of materials that may be used to construct the cover include fabrics, such as cotton, polyester, nylon and the like, plastics, stretchable materials, such as a mesh fabric, Lycra, and the like. The covers may have a wide variety of colors, textures, patterns, designs, thicknesses and the like. …As another example, different fabrics for each side may be used. For instance, a woven fabric may be used on one side, while a wipeable fabric, such as a vinyl or nylon, may be used on the other side.”  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select an appropriate material for a pillow cover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	 Regarding claims 6-10, Tidwell discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the soft material is cotton (claim 7)” and “wherein one side of the changing pad member is made of water resistant fabric. (claim 9)” but does not explicitly disclose “wherein one side of the changing pad member is made of soft material (claim 6)”; “wherein the soft material is fleece (claim 8)”; or “wherein the resistant fabric is PUL (claim 10)”. (See Tidwell. More specifically, see at least: written description, paragraphs [0123-0124] --“The mat may be constructed of any one or combination of materials including, but not limited to, animal textiles (i.e. wool and cashmere), plant textiles (i.e. paper, cotton and hemp), and synthetic textiles (i.e. polyester, acrylic, nylon, olefin, and inego). Fill materials such as those textiles mentioned or other materials such as polymers, plastics and composites may be used between layers of other materials to provided a padded mat construction. …In some embodiments, multiple mats may be provided, where each may be advantageously employed for specific purposes. For example, a water-proof or water-resistant mat, possibly constructed from rubber or plastic, may be provided to allow for cleaning and/or changing a baby's soiled clothing and/or diapers; while a soft fabric mat, possibly made from cotton and/or cashmere, may be used when caring for a baby with the mat. In some embodiments, the mat may be constructed of a material which wicks away moisture from a person or surface which it contacts.”)  However, as noted above, Tidwell does teach a variety of possible mat materials. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select an appropriate combination of materials for a changing pad, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	Regarding claims 11 and 12, Tidwell discloses all the limitations of claim 1, as discussed above and further discloses “wherein the changing pad member can be folded or unfolded to change the surface size of the changing pad member (claim 11)”; and “wherein the changing pad member can be folded inward to roll the changing pad member around the U-shaped pillow member (claim 12).” (See Tidwell. More specifically, see at least: written description, paragraph [0127] --“The mat may be used for various functions, either while attached or detached from the cushion body or cover. The mat may be wrapped around at least a portion of the support pillow to increase the size of a specific are of the support pillow. This may be advantageous when supporting a baby on any part of the support pillow, or when adjusting the size of support pillow for use by different size caregivers. Merely by way of example, a caregiver desiring to place the support pillow about the caregiver's waist may wrap the mat into the well of the support pillow to tighten the fit of the pillow about the waist. In another example, the mat may be bunched up within the well to provide support and stabilization for a baby placed within the well, possibly and especially when the baby is at least somewhat disproportionally smaller than the well. In another example, the mat may be folded multiple times and used to support a portion of a caregiver such as an arm.”)
	Regarding claims 15 and 16, Tidwell discloses all the limitations of claim 1, as discussed above, but does not disclose “wherein the depth of the first deep pocket is less than or equal to 10 inches (claim 15)” or “wherein the depth of the second deep pocket is less than or equal to 10 inches (claim 16)”.  However, one of ordinary skill in the art would recognize that the relative dimensions of the pocket would be a design choice and have no bearing on the function of the apparatus as claimed. Further, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).
	Regarding claim 17, Tidwell discloses all the limitations of claim 1, as discussed above, but does not explicitly disclose “wherein the plurality of securing devices on the U-shaped pillow member can be secured to the plurality of securing devices of the changing pad member in a plurality of different configurations.”  Tidwell teaches utilizing the mat in various configurations (see at least PARA. 0127, 0128, 0131).  One of ordinary skill in the art would recognize that making the mat connections adjustable would be a design choice and that adjustability is not necessarily a patentable feature (MPEP 2144.04 V D).
	Regarding claims 18-20, Tidwell discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the plurality of securing devices on the U-shaped pillow member are snaps (claim 18)”; “wherein the plurality of securing devices of the changing pad member are snaps (claim 19)”; and “wherein the snaps on the U-shaped pillow member match the snaps on the changing pad member (claim 20). “ (See Tidwell. More specifically, see at least: written description, paragraph [0225] --“In this embodiment, mat 11030 is shown coupled with cover 11020 beneath medial region 11040. In some embodiments, mat 11030 may be detachably coupled with cover 11020. Turning to FIG. 77A, such an embodiment is shown. FIG. 77A shows the bottom side of support pillow 11000. Under the medial region 11040, a seam 11080 couples a fastener 11090, in this example, half of a zipper mechanism, to cover 11020. Mat 11030 may have a matching fastener 11100, in this example, the other half of the zipper mechanism, to couple mat 11030 to cover 11020. Other possible type of fasteners include, but are not limited to, ties, buttons, buckles, hook and loop fastener material, snaps, reversible pockets and hooks.”)

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tidwell in view of US6038720 to Matthews et al. (“Matthews”) in view of the teachings of Tidwell.
	Regarding claim 13, Tidwell discloses all the limitations of claim 12, as discussed above. Matthews, as incorporated by Tidwell, further discloses “wherein the changing pad member can be further secured around the U-shaped pillow member after being rolled around the U-shaped pillow member.” See Matthews.  More specifically, see at least: written description, column 11, lines 59- column 12, line 1 --“Referring now to FIGS. 19 and 20, an exemplary embodiment of an attachment member 150 will be described. Attachment member 150 comprises a flexible cover 152 which is configured to be wrapped about a support pillow 154 as shown in FIG. 20. As such, cover 152 may be constructed similar to cover 120 as previously described and may optionally include various straps. Cover 152 includes a pair of fasteners 156 and 158, such as hook and loop fastener materials, snaps, or the like, to allow cover 152 to be removably attached about support pillow 154. 
 	Regarding claim 14, the combination of Tidwell and Mathews discloses all the limitations of claim 13, as discussed above,  but does not explicitly disclose “wherein the height at the center of the U-shaped pillow member with the changing pad member rolled around the U- shaped pillow member is greater than or equal to 2 inches.” Tidwell teaches a “padding layer 10264 may comprise one or more layers of polyurethane foam, foam rubber, a visco-elastic material, or the like and may have a height in the range from about 1/2 inch to about 5 inches (PARA. 0221, FIG. 70).”  Tidwell also teaches “(T)he thickness of the mat may be between about 1/4 inches and about 2 inches either when uncompressed or compressed (if the mat is compressible) (PARA. 0123).” One of ordinary skill would recognize that there is a combination that would result in a thickness greater than or equal to 2 inches.  Further, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619